Citation Nr: 0612678	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  02-11 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
The Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
myositis of the lumbar paravertebral muscles.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCain, Counsel




INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico that denied entitlement to a 
compensable evaluation for myositis of the lumbar 
paravertebral muscles.  The appellant filed a notice of 
disagreement.  The RO issued a Statement of the Case.  The 
appellant perfected a timely appeal.  In October 2003, the 
Board remanded this matter to the RO via the Appeals 
Management Center (AMC) for additional development.  By 
rating decision dated in May 2005, the AMC assigned a 20 
percent evaluation for the back disability effective March 
26, 2001 (the date of claim).  38 C.F.R. § 3.400(o)(2).  

In March 2001, the appellant filed a claim of entitlement to 
service connection for a left knee condition.  By VA letter 
dated in October 2001, the RO provided the appellant with 
VCAA notice relative to this issue.  In a November 2003 
statement, the appellant inquired about the status of the 
left knee claim.  There is no indication that the RO had 
adjudicated that claim.  In this regard, the matter is not 
ripe for appellate review; and it is referred to the RO for 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398, 409 
(1995).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A July 2002 statement shows that the appellant requested a RO 
hearing in connection with his claim.  VA letter dated in 
September 2002 containing notice of the RO hearing scheduled 
for October 7, 2002 was returned to the RO by the United 
States Postal Service (USPS) and marked "undeliverable as 
addressed."  The hearing notice was remailed to the 
incorrect address apparently due to a transcription error.  
As a result, the appellant did not appear on October 7, 2002 
to deliver testimony.  Later dated correspondence from the 
appellant, bearing varying mailing addresses, do not inquire 
about the status of the hearing nor request to schedule a 
hearing.  Nevertheless, the record does not reflect that the 
appellant has withdrawn his RO hearing request.  

In July 2005, the appellant filed a statement, in essence, 
stating that his condition had worsened considerably and 
requested a reevaluation of the myositis of the paravertebral 
muscles based on reports of treatment at the Ponce VA 
Outpatient Clinic.  There is no indication from a review of 
the evidence that a subsequent request for medical evidence 
was made by the RO.  

The most recent VA examination of the spine was conducted in 
December 2003.  At that time, the examiner noted that the 
appellant did not put forth sufficient effort to adequately 
assess functional impairment.  Thus, the probative value of 
the examination when compared with the previously secured 
outpatient reports is limited.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Based on the foregoing, a decision at this juncture without 
obtaining the relevant medical evidence or a new examination 
may be prejudicial to the appellant.  Thus, the record 
requires further development to comply with the duty to 
assist the appellant in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5103A; Bernard v. Brown, 4 Vet. App. 
384 (1993). 



Accordingly, the appeal is REMANDED to the RO, via the 
Appeals Management Center (AMC), for the following actions:

1.  The RO should request that the 
appellant identify the dates and places 
of all treatment for the low back 
disability since May 2005 (VA and non-VA 
providers).  After securing any necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the appellant, not already of 
record, to include from the Ponce VA 
outpatient clinic.  The RO should request 
that the appellant submit any new medical 
evidence that is in his possession to VA.  

2.  Upon completion of the above, the 
appellant should then be afforded a VA 
examination by a specialist in 
orthopedics, if available, to determine 
the current nature and extent of his 
service-connected low back disability.  
The examiner should specifically indicate 
the ranges of motion of the low back. 

The orthopedic examiner should comment on 
any functional impairment due to pain and 
the pathology associated with pain should 
be described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with 
the above instructions, if it does not, 
the RO should take corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  The veteran should be scheduled for a 
hearing before a RO Decision Review 
Officer at the local RO, unless otherwise 
indicated.  Notice of the hearing should 
be sent to the veteran's current address 
of record.

5.  When the foregoing actions are 
completed, the RO should readjudicate the 
appellant's claim for an evaluation in 
excess of 20 percent for myositis of the 
lumbar paravertebral muscles.  If the 
determination remains adverse, the RO 
should furnish the appellant and his 
representative a Supplemental Statement 
of the Case.  The appellant should be 
afforded a reasonable period of time in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2005).


 Department of Veterans Affairs


